DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 10, 16, and 19 are amended. Claims 2 and 11 are original. Claims 3-9, 12-15, 17, 18, and 20 are as previously presented. This is a non-final office action in response to the arguments and amendments and request for continued examination filed 8/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered. 
Specification
The amendments to the specification, filed 8/22/2022, are accepted.

Response to Arguments
Applicant’s arguments, filed 8/22/2022, have been fully considered.
Regarding the remarks pertaining to the amendment to the specification (presented on p. 13 under the heading “Amendments to the Specification”), the amendment is acceptable.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 13-14 under the heading “Rejection to claims under 35 U.S.C. § 112”), the arguments and amendments are persuasive. Therefore, the rejections have been withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 14-19 under the heading “Rejections of Claims 1-20 under 35 U.S.C. § 101”), the arguments are not persuasive. The arguments (p. 14-15) state that each of the claims is directed toward a statutory category of subject matter. The office does not disagree with this point. The arguments (p. 15) further recite categories of abstract ideas including economic practices, methods of organizing human activity, an idea itself, and mathematical relationships/formulas. However, the arguments do not address or recognize the abstract idea of a mental process, which the examiner has relied upon in the rejections under 101 (see MPEP 2106.04(a) and the 2019 PEG Guidance (Federal Register Vol. 84, No. 4 Monday, January 7, 2019) regarding a mental process being a type of abstract idea). The office maintains that the claims are directed to an abstract idea, as the claims include functions that can be performed mentally or manually by evaluation and judgment of driving data. The arguments (p. 16-17) state that the claims include features which cannot be performed mentally without use of a computer, such as the execution of electronically processed instructions to present a human machine interface, and execution of an electronic data file to execute vehicle settings. However, the determination made in step 2A, prong one of the 101 analysis is whether the claim is directed toward a judicial exception, not whether the claim includes elements that are not directed toward a judicial exception. The office maintains that the claims do contain a judicial exception with regard to step 2A prong one, because the functions identified in the rejection as part of the abstract idea (receiving and storing data, accessing the data to determine a dynamic pattern, determining driving trends, accessing map data, querying the map data to determine a locational pattern, determining a vehicle driving pattern by aggregating the dynamic and locational patterns, determining a dynamic based residual value, and determining residual values) are capable of being performed in the human mind. The presence of additional elements (features which are not part of the abstract idea, e.g. features which cannot be performed in the human mind) does not preclude a claim from being directed toward an abstract idea, and additional elements are further evaluated in step 2A prong two and step 2B. The arguments (p. 17) further state that the human mind lacks the required computer implements in the claims. However, the office maintains that the functions identified in the rejection as part of the abstract idea can be performed mentally, and as such the recitation in the claim that they are performed electronically represents an additional element, but does not exclude the functions from being a mental process (see MPEP 2106.05(f) it is possible for a judicial exception to be recited as performed by a computer in a claim). The arguments (p. 17) cite Example 37 of the 2019 Guidance, where a computer determines amount of use of icons by tracking memory allocation, which was determined not be practically performed in the human mind because it requires a processor accessing a memory. However, the claim in Example 37 is directed toward a problem and solution in a computer environment, relying on specific details of computer components and their use. The office maintains that the claims of the present invention are different in nature from Example 37 because they are directed toward driver data collection and residual value determination, and are merely applied to a computer, rather than being rooted in computer technology. The arguments (p. 18) further state that the claim integrates the judicial exception into a practical application because the claims have been amended to recite the executing of settings, which contains significantly more. However, upon further review, the executing of settings is determined to merely generally tie the abstract idea to the field of vehicle settings, because the recitation of the field of use is general in nature, and does not provide a meaningful limitation. Therefore, the additional element of executing does not integrate the abstract idea into a practical application or amount to significantly more (see MPEP 2106.05(h)). The arguments (p. 18-19) state that the claims go beyond generally linking the use of an abstract idea to a particular technological environment when viewed as a whole. However, it is noted that when evaluating the claim as a whole, the functions in the claim are largely directed toward the determination of the residual value of the vehicle. When evaluating the claim as a whole, in light of this, the limitation for executing of vehicle settings is a tangential and general statement of an additional use of the data rather than imparting meaningful limitations about how the vehicle is actually changed or controlled. Therefore, the rejections under 101 are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 19, the second recitation of “an electronic storage unit of the vehicle” renders the claims indefinite. The claims previously recite “an electronic storage unit of the vehicle” and it is therefore unclear if the second recitation is intended to refer to the same electronic storage unit (i.e. if the second recitation should instead be read as “the electronic storage unit of the vehicle”) or alternatively if the second recitation is intended to recite a different electronic storage unit (i.e. if the second recitation should instead be read as “a second electronic storage unit of the vehicle”). The scope of the claims is therefore indefinite. For the purposes of examination, the second recitation is interpreted as “the electronic storage unit of the vehicle.”
Additionally, regarding Claims 1, 10, and 19, the second recitation of “a current driver of the vehicle” renders the claims indefinite. The claims previously recite “a current driver of the vehicle” and it is therefore unclear if the second recitation is intended to refer to the same driver (i.e. if the second recitation should instead be read as “the current driver of the vehicle”) or alternatively if the second recitation is intended to recite a different driver (i.e. if the second recitation should instead be read as “another current driver of the vehicle” or “a second current driver of the vehicle”). The scope of the claims is therefore indefinite. For the purposes of examination, the second recitation is interpreted as “the current driver of the vehicle.”
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-18, and Claim 19 (for Claim 20) and for failing to cure the deficiencies listed above.
Regarding Claim 1, the phrase “wherein the electronic data file is executed by an electronic control unit of the vehicle to electronically control at least one vehicle system…” renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the phrase in Claim 1 does not appear to give further meaning or purpose to some previously recited step of the method, and instead appears to recite a new step of executing the electronic data file. It is therefore unclear whether the phrase is intended to positively recite a new step of executing, or alternatively whether the phrase is merely reciting the intended use of the electronic file which could be created in the previous step of executing. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as positively reciting a new executing step.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without being integrated into a practical application and without significantly more.
Regarding Independent Claims 1, 10, and 19, the claims recite functions for receiving and storing sensor data, accessing the data to determine a dynamic pattern, determining driving trends, accessing map data, querying the map data to determine a locational pattern, determining a vehicle driving pattern by aggregating the dynamic and locational patterns, determining a dynamic based residual value, and determining residual values. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed by a human mind. Particularly, receiving and storing data may pertain to storing or remembering information that is received on paper (data that originated from the vehicle), and the further functions correspond to performing mental evaluation and judgement regarding the data, such as determining peak acceleration and braking value trends to form a dynamic pattern, accessing and searching map information and correlating it to cities that the vehicle has been to, to form a locational pattern and residual appreciation or depreciation, and combining the dynamic pattern and locational pattern to determine the overall pattern and dynamic residual value, and finally calculating the overall residual value. The broadest reasonable interpretation of these functions could be performed by a person doing research to appraise a vehicle, who has access to the stated data, or could be a calculation done on pen and paper (see MPEP 2106.04(a)(2)(III)). Thus, the claim recites the judicial exception of an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements present in the claims are the computer performing the “computer-implemented method,” (in Claim 1) or the processor in Claim 10, or memory/computer readable medium in Claims 10 and 19, as well as the storage on an electronic storage unit of the vehicle, the functions being done “electronically,” and the steps of executing electronically processed instructions to present a human machine interface for creation of an electronic data file, and execution of the electronic data file to electronically control at least one vehicle system to electronically execute vehicle settings (interpreted as a positively recited method step in Claim 1, see Claim Rejections under 112(b) above). For the computer/processor, memory/computer readable medium, storage unit, and recitation of steps done “electronically,” these are all generic recitations of the use of computer components, at a high level of generality. Thus, the claim merely constitutes instructions to “apply” the abstract idea using generic computer components as a tool to perform the method. For the step of executing electronically processed instructions to display a human machine interface, this is insignificant extra-solution activity as it is generic data outputting, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)), and the step of executing the electronic data file to electronically control at least one vehicle system to electronically execute vehicle settings only generally ties the abstract idea to the particular field of use of vehicle settings as it does not provide specific, meaningful limitations regarding how the vehicle is changed or controlled, which does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements present in the claim are the computer/processor, memory/computer readable medium, storage unit, operations recited as being performed “electronically,” and the steps of executing electronically processed instructions to present a human machine interface and executing the electronic data file to control vehicle settings. The computer components and recitation of “electronically” is the recitation of a generic computer component, performing functions at a high level of generality, such that the claim merely constitutes instructions to “apply” the abstract idea using a generic computer, and does not represent “significantly more” than the abstract idea (see MPEP 2106.05(f)). With respect to the function of executing instructions to present an interface, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US20110082616A1, [0003-0008] it is well-known in the art in the past decades to provide various displays or other interfaces for the driver to interact with) and therefore, does not provide significantly more. For the step of executing the electronic data file to electronically control at least one vehicle system to electronically execute vehicle settings, for the same reasons as above, this merely generally ties the abstract idea to the particular field of use of vehicle settings, which does not amount to significantly more (see MPEP 2106.05(h)).
Regarding Dependent Claims 2-9, 11-18, and 20, the claims do not add additional elements that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 11 further specify that the sensor data may be captured by dynamic sensors and GPS sensors, however this only narrows original source of the data. The claims do not positively include the dynamic sensors or GPS sensor, and the computer/processor is not recited as receiving the data directly from these sensors. Thus, the claims further narrow the mental process but do not add additional elements.
Claims 3-6 and 12-15 further narrow the determining of the driving pattern. This is further detail of the mental process of evaluation of driving data, and the claims do not add any additional elements.
Claims 7 and 16 further narrow the determination of a change of driver. This is further detail of the mental process of evaluation and judgment of driving data, and the claims do not add any additional elements.
Claims 8, 9, 17, 18, and 20 further add steps/functions for determining a residual value of the vehicle, based on various data. This is an abstract idea of a mental process or mathematical operation, as the estimation or calculation of a used vehicle value can be performed by a human mind, on pen and paper, or by use of a formula. The claims do not add any additional elements.
Allowable Subject Matter
Claims 1-20 are rejected under 112 and 101, but would be allowable if amended to overcome the rejections under 112 and 101.
The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claims 1, 10, and 19, the most similar prior art, US2017/0337573A1 (Toprak et al.) teaches a system/method/storage medium comprising instructions (see [0025-0028], functions of a processor running software on memory as an online service/server enacting a vehicle management service platform (VMSP)) for processing a residual value of a vehicle (see Figure 44A, [0060], Market Vehicle Value) that is associated with vehicle driver of the vehicle (see [0060], Figure 44B, Market Vehicle Value based Car Health Degradation Model, [0048] associated with drivers), comprising:  receiving and storing vehicle sensor data from the vehicle for at least one predetermined period of time to a vehicle trip log stored upon an electronic storage unit of the vehicle, wherein the sensor data includes vehicle dynamic data associated with each trip of the vehicle and location data associated a plurality of geo-positional locations of the vehicle (see [0033, 0036]), electronically accessing the vehicle trip log to analyze the stored sensor data to determine a vehicle dynamic data pattern (see [0048] driving habits), wherein driving trends that are respectively expressed are determined for a plurality of vehicle dynamic categories and driving trend data points that are associated with the driving trends are electronically aggregated to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle (see [0048] e.g. acceleration data and braking data); electronically accessing a map database with locational attributes that are associated with a plurality of geo-positional locations, wherein the map database is electronically queried with vehicle location data that is determined from the vehicle sensor data to determine a vehicle locational data pattern that includes the locational attributes associated with locations of the vehicle (see [0047] environmental factors associated with geo-locations from tracking), to calculate at least one of: a residual depreciation and a residual appreciation of the vehicle for the at least one predetermined period of time (see [0047] CarScore based on the location data, and [0035] made up of individual DriverScores, and [0060], a RealPrice is adjusted (depreciation or appreciation) based on a Car Health Degradation Model, which is determined based on CarScore); determining a vehicle driving pattern that is associated with a current driver of the vehicle (see [0049] the combined data, for a particular operator [0035] checked in as a current driver), wherein the current driver of the vehicle includes a first driver or an additional driver(see [0035, 0048] different users), wherein the vehicle driving pattern is determined based on an aggregation of the vehicle dynamic data pattern and the vehicle locational data pattern; (see [0049] combined information including performance data (dynamic), and environmental/road condition/weather data (the locational attributes), analyzing the vehicle driving pattern to process a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time (see [0051] the RealPrice (dynamic based residual value) based on CarScore, [0035] based on DriverScores, [0049] which are based on the combined data); processing residual values of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value)) that apply to respective points in time during a lifecycle of the vehicle (see Figure 44B, the Market Vehicle Value over time) and are specifically associated with the first driver and the additional driver (see [0060] Market Vehicle Values based on CarScore which [0035] based on DriverScores) wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual appreciation of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value) is determined based on the RealPrice (the dynamic based residual value) and an adjustment by the Car Heath Degradation Model (the residual depreciation or appreciation)). 
US2014/0236472A1 (Rosario) teaches a database that is stored upon an electronic storage unit of the vehicle (see [0015, 0027] contextual information module in a memory of the vehicle) and continually updated (see [0027] the contextual information can be received from data sources 140, which [0015] may be external data sources) with locational attributes that are associated with a plurality of geo-positional locations (see [0030] features associated with locations or areas), wherein the locational attributes include crime statistics (see [0030] crime rate information for various areas), and point-of-interest data (see [0030] points of interest).
US2015/0191178A1 (Roy et al.) teaches executing electronically processed instructions to electronically control at least one vehicle system to electronically execute vehicle settings (see Figure 4, [0049] using a computing device to adjust settings/preferences in step 422) associated with the current driver of the vehicle (see Figure 4, [0049] the settings are associated with the driver whose characteristics match a profile, i.e. a current driver operating the vehicle) based on a comparison of a real time vehicle sensor data with the vehicle driving pattern (see Figure 4, [0047-0049], activating the settings is based on a “YES” determination at step 414, which is based on the vehicle sensor data from step 402 which may be during a trip (real time) and comparing against the primary driver profile (vehicle driving pattern) from step 404).

However, the prior art does not disclose or render obvious a method/system/computer readable storage medium storing instructions that cause a processor to perform functions comprising:

electronically accessing the vehicle trip log to analyze the stored vehicle sensor data to determine a vehicle dynamic data pattern, wherein the vehicle dynamic data pattern pertains to vehicle dynamics that are captured during different phases of driving of the vehicle that are based on an environment in which the vehicle is driven, 
electronically determining driving trends that are respectively expressed during different phases of driving of the vehicle are for a plurality of vehicle dynamic categories and electronically aggregating driving trend data points that are associated with the driving trends to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle; 
electronically accessing a map database that is stored upon an electronic storage unit of the vehicle and is updated with locational attributes that are associated with a plurality of geo-positional locations, wherein the map database is updated with the locational attributes through a connection to at least one third-party that provides the locational attributes to update the map database,
electronically querying the map database with vehicle location data that is determined from the vehicle sensor data to determine a vehicle locational data pattern that includes the locational attributes associated with locations of the vehicle, wherein the locational attributes include crime statistics, environmental data, and point-of-interest data that pertain to the locations of the vehicle during the at least one predetermined period of time to calculate at least one of: a residual depreciation and a residual appreciation of the vehicle for the at least one predetermined period of time; 
electronically determining a vehicle driving pattern that is associated with a current driver of the vehicle, wherein the current driver of the vehicle includes a first driver or an additional driver, wherein the vehicle dynamic data pattern and the vehicle locational data pattern that is associated with the current driver of the vehicle is retrieved and data points that are captured during at least one particular timeframe are aggregated to determine and output the vehicle driving pattern that is associated with the current driver of the  vehicle; 
electronically determining a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time; 
electronically determining residual values of the vehicle that apply to respective points in time during a lifecycle of the vehicle and are specifically associated with the first driver and the additional driver, wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual appreciation of the vehicle; and 
executing electronically processed instructions to present a human machine interface to enable electronic creation and electronic population of a driver profile that is associated with the current driver of the vehicle as an electronic data file that is electronically populated with vehicle settings data, wherein the electronic data file is executed by an electronic control unit of the vehicle to electronically control at least one vehicle system to electronically execute vehicle settings associated with the current driver of the vehicle based on a comparison of a real time vehicle sensor data with the vehicle driving pattern.

Applicant’s arguments (see p. 24, 27, 29, 32, 34, and 37 in the arguments filed 11/15/2021) are persuasive in that the prior art does not render obvious the aggregation of the vehicle dynamic data pattern (as based on the particularly claimed dynamics captured during different phases) and the vehicle locational data pattern (as based on the particularly claimed locational attributes) to determine the vehicle driving pattern, along with the display of the human machine interface to enable the recited driver profile features, and the claimed residual value calculations, without improper hindsight reconstruction of the claims. The prior rejections under 103 are therefore withdrawn. The combination of limitations defining the particular determinations of the dynamic and locational data patterns, combined with the aggregation and presenting, with the particular vehicle residual determinations is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
Therefore, Claims 1, 10, and 19 would be allowable, and Claims 2-9, 11-18, and 20 would be allowable as being dependent on Claim 1, 10, or 19.
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20130102283-A1 teaches subject matter including aggregating motion and POI data to generate a user profile (see e.g. Figure 3, [0070]).
US-20210133808-A1 teaches subject matter including sensor and location data collectively forming a driver profile (see e.g. [0056-0063]), which may be used for determining resale (see [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         /JEFFREY C BOOMER/Primary Examiner, Art Unit 3619